MEMORANDUM **
Ajit Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals (“BIA”) decision affirming an Immigration Judge’s decision denying his request for asylum and withholding of deportation and the BIA’s subsequent decision denying as untimely Singh’s motion to reopen his deportation proceedings. We dismiss in part and deny in part the petition for review.
Singh filed his petition for review over 30 days after the BIA’s final decision on his asylum and withholding of deportation claims. Consequently, we lack jurisdiction to review those claims. See Narayan v. INS, 105 F.3d 1335, 1335 (9th Cir.1997) (order).
We have jurisdiction over the BIA’s decision denying Singh’s motion to reopen, and review for abuse of discretion. See Mejia v. Ashcroft, 298 F.3d 873, 876 (9th Cir.2002). The BIA did not abuse its discretion when it denied Singh’s motion to reopen as untimely because the BIA satisfied its statutory notice requirements by mailing notice of its decision to the address of record for petitioner’s attorney. See Dobrota v. INS, 311 F.3d 1206, 1211 (9th Cir.2002). Furthermore, principles of equitable tolling cannot be considered in Singh’s case because they were not argued to the BIA, discussed by the BIA, or argued to this court. See Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *459courts of this circuit except as provided by Ninth Circuit Rule 36-3.